Citation Nr: 1454617	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  11-29 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a dental disability for compensation purposes.  

2.  Entitlement to service connection for a headache disability.  

3.  Entitlement to service connection for a disability manifested by muscle and joint pain, to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1993.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, in pertinent part, denied the above claimed benefits.

The Veteran provided testimony during a videoconference hearing before the undersigned in September 2014.  A transcript is of record.  

In September 2014, the Veteran submitted a waiver of local jurisdiction in regard to evidence he submitted directly to the Board following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2014).

The issues of service connection for a cardiovascular disability and service connection for a dental disability for treatment purposes only have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  Regarding service connection for a dental disability for treatment purposes only, the AOJ should refer the claim to the appropriate VA medical center (VAMC).  

The issues of service connection for a headache disability and a disability manifested by muscle and joint pain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran does not have a dental disability for which service connection can be granted.


CONCLUSION OF LAW

The criteria for service connection for a dental disability have not been met.  
38 U.S.C.A. §§ 1110, 1131, 1712, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.150 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159(b) (2014).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in March 2011 that informed him of his duty and VA's duty for obtaining evidence as well as the evidence needed to substantiate his claim for service connection.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  He was also notified of all elements of the service connection, including the disability-rating and effective-date elements of the claim.  

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  All available VA treatment records have been obtained; a September 2014 response from the Omaha VAMC stated that there were no additional records available.  No other outstanding treatment records have been identified by the Veteran.  He was provided with a VA examination in April 2013.  The Board finds that the medical opinion evidence is adequate as it is based on physical examination and review of the Veteran's statements and contains clear findings.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Finally, neither the Veteran nor his representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  In fact, he submitted a September 2014 statement indicating that he was satisfied with his hearing.  Moreover, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the issues on appeal.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a). 

Dental disabilities for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Loss of teeth is contemplated under Diagnostic Code 9913.

Here, the Veteran claims service connection for loss of the number 18 tooth as well as dry sockets related to in-service procedures to remove his wisdom teeth from the mandible and recontour the gums.  He alleged during the Board hearing that the first procedure where his wisdom teeth were removed created dry sockets and reduced his gums below the natural gum line, which allowed for food impaction, development of periodontal disease, tooth decay, and ultimately caused the loss of the number 18 tooth.  
Unfortunately, after reviewing the record, including service treatment records and the Veteran's contentions, the Board finds that there is no evidence of any trauma or disease that caused loss of the substance of the body of the maxilla or mandible, resulting in any tooth loss.  38 C.F.R. § 4.150, Diagnostic Code 9913, Note.  The regulations concerning service connection for loss of a tooth apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling.  Id.  Pertinent regulations provide that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not disabling, and may be considered service connected solely for the purpose of establishing eligibility for VA outpatient dental treatment.  38 C.F.R. § 3.381(a) (2014).  The Veteran has not reported, nor does the evidence demonstrate such trauma or disease during service.  

The Board acknowledges that an April 2013 VA examiner provided a positive opinion stating that the wisdom tooth surgery with post-operative complications and corrective surgery distal to the number 18 tooth ultimately led to the loss of that tooth.  However, as noted above, there is no evidence of mandible bone loss and the loss involved with the alveolar process is not considered disabling under the regulations.  Moreover, there is no evidence of trauma or disease as required under the regulations.  
 
In addition, to the extent that the Veteran alleges "service trauma" in the form of dental malpractice during the in-service procedures, this would, at most, only qualify him for Class II(a) treatment and does not qualify him for compensation.  See Nielson v. Shinseki, 607 F.3d 802 (Fed. Cir. 2010) (service trauma can include the unintended results of dental malpractice).  The issue of service connection for a dental disability for treatment purposes is not before the Board and has been referred to the AOJ.  

Therefore, based on the foregoing, the Board finds that the claim must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a dental disability for compensation purposes is denied.  


REMAND

The Veteran has specifically alleged that his exposure to chemicals from burn pits during service has led to his development of headaches and generalized muscle and joint pain.  He has also submitted articles regarding the chemicals he believes he was exposed to and noted that the articles include his symptoms as possible residuals from exposure.  The Board notes that some of this evidence was submitted after the last VA examination.  

The VA examinations provided up to this point do not specifically address the Veteran's contentions regarding exposure to chemicals from burn pits, but rather only address photography-related chemicals.  Moreover, the etiology opinions provided thus far have either not included a rationale or the examiner relied upon a lack of evidence of treatment during service and did not consider the Veteran's statements regarding the onset and course of such symptoms.  As such, a remand is necessary to obtain new etiology opinions, including those which specifically consider the Veteran's reports and contentions regarding the burn pits.  Due to the complexity of the Veteran's complaints, the Board requests that a qualified physician conduct the examination(s) and provide the requested opinions.  

All outstanding records of ongoing VA treatment must also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and associate them with the virtual claims file.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Upon receipt of all requested medical records, the Veteran should be afforded a VA examination with a qualified physician to determine the nature and etiology of any headache disability, to include tension headaches, and any disability manifested by generalized muscle and joint pain that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and note such review in the examination report or in an addendum. 

It should be noted that the Veteran is competent to report visible symptoms and manifestations of a disorder and to attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain and headaches in service and reporting to sick call. 

With respect to the claims for service connection for headaches and generalized muscle and joint pain, the examiner should identify all current diagnoses.  The examiner is requested to specifically state whether the Veteran has fibromyalgia and, if not, describe which criteria are missing for such a diagnosis.  

Then, for each disorder identified, the examiner should indicate whether it is at least as likely as not that the current disorder is causally or etiologically related to the Veteran's military service, including the exposure to chemicals such as hydrogen sulfide from burn pits.  If the Veteran has symptomatology that is not attributable to a known clinical diagnosis, the examiner should opine whether it is at least as likely as not that such symptoms are due to an undiagnosed illness resulting from service in Southwest Asia during the Gulf War.

Moreover, as the Veteran has been diagnosed during the appeal with tension headaches, the examiner is requested to provide an opinion as to whether it is at least as likely as not that each disability manifested in service or is otherwise casually or etiologically related to military service, including, but not limited to, exposure to chemicals from burn pits.  

The examiner should provide a rationale for each of the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3.  The agency of original jurisdiction (AOJ) should review the examination report(s) to ensure that it contains the information, opinions, and rationales requested in this remand.

4.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


